Title: John Adams to Abigail Adams, 2 January 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia January 2. 1793
Our Antifœderal Scribblers are so fond of Rotations that they Seem disposed to remove their Abuses from me to the President. Baches Paper which is nearly as bad as Freneaux’s begins to join in concert with it, to maul the President for his Drawing Rooms, Levees, declining to accept of Invitations to Dinners and Tea Parties, his Birth day Odes, Visits, Compliments &c— I may be expected to be an Advocate for a Rotation of Objects of Abuse, and for Equality in this particular. I have held the office, of Libellee General long enough: The Burthen of it ought to be participated and Equallized, according to modern republican Principles.
The News from France, so glorious for the French Army, is celebrated in loud Peals of Festivity and elevates the Spirits of the Ennemies of Government among Us more than it ought: for it will not answer their Ends. We shall now see the Form of the French Republick. Their Conventions will have many Tryals to make before they will come at any thing permanent. The Calamities of France are not over.
I shall claim the Merit of Some little Accuracy of foresight when I see General Lincoln, who you remember was inclined to think the Duke of Brunswicks march to Paris certain, while I was very apprehensive that the numerous fortified Towns in his Way would waste his army and consume the Campain.
We Shall Soon See the Operation in France of Elections to first Magistracies. My Attention is fixed to this Object. I have no doubt of its Effects: but it is a curious Question how long they can last. We have lately Seen how they have Suceeded in New York and what Effect that Election has had upon the Votes for President. Cabal, Intrigue, Manœuvre, as bad as any Species of Corruption We have already seen in our Elections. and when and where will they Stop?
tenderly.
J. A.
